Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


A.H. Farms, LLC, a Texas Limited                       Appeal from the 336th District Court of
Liability Corporation, Appellant                       Fannin County, Texas (Tr. Ct. No. CV-20-
                                                       44563). Memorandum Opinion delivered
No. 06-21-00042-CV         v.                          by Justice Stevens, Chief Justice Morriss
Star Creek Co., a California Corporation,              and Justice Carter* participating. *Justice
Eric H. Farley, Individually and as the                Carter, Retired, Sitting by Assignment.
Successor Independent Executor of the
Estate of Patricia Farley Hernandez,
Deceased, Gary D. Corley, John Henry
Skotnik, Successor Independent Executor
of the Estate of Efrin Arturo Hernandez,
Deceased, and W.M. Davis and Mary H.
Davis, Appellees

       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings.
       We further order that the appellees pay all costs of this appeal.


                                                       RENDERED JANUARY 12, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk